NOT RECOMMENDED FOR PUBLICATION
                               File Name: 14a0369n.06

                                          No. 13-2146                                 FILED
                                                                                May 16, 2014
                          UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

LAYLA DARYIOSH, et al.,                                 )
                                                        )
       Plaintiffs-Appellants,                           )
                                                        )
v.                                                      )       ON APPEAL FROM THE
                                                        )       UNITED STATES DISTRICT
TARGET CORPORATION,                                     )       COURT FOR THE EASTERN
                                                        )       DISTRICT OF MICHIGAN
       Defendant-Appellee.                              )
                                                        )
                                                        )



BEFORE:        BATCHELDER, Chief Judge; BOGGS and WHITE, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. In this diversity action, Appellant Layla

Daryiosh alleges that she suffered multiple injuries when she slipped and fell on a puddle in

Target’s store in Warren, Michigan. The district court granted Target’s motion for summary

judgment due to insufficient evidence of notice to support Daryiosh’s claim of negligence. After

carefully reviewing the record, the applicable law, and the parties’ briefs, we are convinced that

the district court did not err in its conclusions. The district court’s opinion carefully and

correctly sets out the law governing the issues raised and clearly articulates the reasons

underlying its decision. Thus, issuance of a full written opinion by this court would serve no

useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.